Citation Nr: 0532680	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently rated as 30 percent disabling. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from November 1957 
to August 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a 10 percent rating for 
dermatophytosis.

In September 2004, the veteran withdrew a request for a 
hearing before a Veterans Law Judge.

In a December 2004 decision, the Board granted a 30 percent 
schedular rating for dermatophytosis and remanded the issue 
of an even higher schedular rating to the Appeals Management 
Center (AMC) for additional development.  

In the December 2004 decision, the Board referred the issue 
of service connection for atherosclerosis for further action.  
In an October 2005 letter, the veteran reported that the AMC 
had not acted on this matter.  This is again referred for 
appropriate action. 

In a May 2004 rating decision, the RO denied entitlement to 
service connection for peripheral vascular disease.  The 
veteran submitted a timely notice of disagreement (NOD), and 
the RO issued a statement of the case (SOC); however, the 
veteran did not submit a VA Form 9, Substantive Appeal, 
within the time limits allowed and the RO administratively 
closed the case.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate the claim and has obtained and/or developed all 
relevant evidence necessary for disposition of the issue.

2.  The service-connected skin disorder is currently 
manifested by chronic, dermatitis and fungal infection 
affecting 14 percent of the body, productive of constant 
exudation and itching, and requiring systemic treatment with 
prescribed medications for six weeks or longer.

3.  There is no medical evidence of ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
repugnancy, more than 40 percent of the entire body or more 
than 40 percent of the exposed area to be affected, nor; a 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for a schedular evaluation higher than 30 
percent for dermatophytosis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321. 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2001 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, an SOC, supplemental 
statement of the case (SSOC) and VCAA notice letters sent in 
December 2004 and February 2005.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claim.  They 
notified him of the evidence needed to substantiate the 
claim.  They also gave notice of the change in rating 
criteria for skin disorders.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 2005).

The record shows that VA provided required notice subsequent 
to the initial adverse decision on his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005), the 
Court determined, however, that only VA's failure to point 
out what evidence is needed to substantiate the claim would 
be unfairly prejudicial to the veteran. 

Background

In October 1963, the RO granted service connection for 
epidermophytosis pedis (fungus infection of the skin of the 
feet), evaluating the disability as zero percent disabling.  
This was based on medical evidence showing treatment for the 
condition during active service and a VA examination report 
that showed maceration of the skin between the toes.  The 
diagnosis was mild epidermophytosis pedis.  

In a December 4, 2000, letter, private physician William 
Gulling III, M.D., noted that in October 1995 the veteran had 
a peeling rash of his hands that had persisted for a year.  
Patch tests were negative and no specific allergen was found; 
however, a culture was positive for dermatophyte organism for 
which oral Griseofulvin and a topical antifungal agent were 
prescribed.  The veteran continued to complain of dermatitis 
on follow-up.  The physician stated that the veteran 
manifested an irritant contact dermatitis or dyshidrotic 
eruption, but that there may have been a coincident fungal 
infection.  Further fungal culture, though, was negative.  
The physician prescribed treatment with topical tars and 
topical steroids, with some relief.  The physician had not 
treated the veteran since 1995. 

The veteran's claim seeking entitlement to an increased 
rating for the service-connected skin disorder was received 
on December 15, 2000.

The veteran underwent a VA skin compensation examination in 
January 2001.  During the examination, he reported a history 
of skin trouble dating from active service and manifesting 
itself anywhere on his body at any given time.  He reported 
that a rash burned and stung.  He said that it began to 
manifest itself on his hands in 1987.  The skin would peel 
several times before healing.  The condition caused his skin 
to bleed and his hands to ache and sting.  He also reported 
that his private dermatologist, Dr. Gallung, had found 
dyshidrotic eczema and fungus.  He had tried oral and topical 
antifungals and topical steroids with no success.  Patch 
tests had been negative for any allergy. 

The VA examining dermatologist observed tinea in the toenails 
and feet and what looked like eczema of the body.  The 
dermatologist noted that a culture would rule out fungus of 
the body, but the appearance was more like eczema.  The 
physician urged the veteran to obtain photographs.  

In April 2001, the RO granted a 10 percent rating for 
dermatophytosis effective from December 4, 2000, under 
Diagnostic Code 7813. 

In September 2001, the veteran submitted private treatment 
records reflecting treatment for skin lesions at various 
times during the 1980s and 1990s.  Skin cancer was found on 
the right forearm in September 1995.  Kenalog(r), a topical 
corticosteroid, was prescribed at various times.  

In January 2002, the veteran reported a worsening of his skin 
disorder.  He submitted color photographs (taken in April 
2001) of lesions on the scalp and upper arms as well as on 
the hands and feet.  

VA outpatient treatment reports reflect VA dermatology 
treatment for peeling of the hands and feet at various times 
from 2001 to 2004.  A September 2001 VA report lists current 
medications, which included sunscreen 30 PABA free; 
triamcinolone acetonide .1% cream (a corticosteroid); 
ammonium lactate 12 % lotion (a moisturizer); and, 
clotrimazole/fluocinonide 1:1 cream (clotrimazole controls 
yeast infection, fluocinonide is a corticosteroid).  An April 
2002 report also lists ketoconazole 2% cream.  An August 2002 
report reflects that Lamisil(r) and griseofulvin helped only 
temporarily.  

A January 2003 VA report notes that hand dermatitis was 
probably keratolysis exfoliavata, a variant of dyshidrosis, 
for which the veteran had used Protopic(r).  A rash usually 
flared-up on the legs in winter months, and was currently 
active.  The leg rash was asteatotic eczema/nummular eczema.  
TAC, dove soap, and Absorbase(r) (hydrocortisone cream) were 
prescribed.  

The veteran testified before an RO hearing officer in January 
2003 that his service-connected skin disability had required 
frequent treatment during the appeal period.  A private 
doctor even wanted him to wear cotton gloves at night.  He 
testified that he had retired from his job at the Post 
Office, but the condition of his hands had precluded handling 
mail when he was working.  He had managed to keep his job 
only because he was a supervisor.  He recalled that 
griseofulvin had been prescribed, which could cause liver 
damage.  He testified that the skin conditions worsened 
during certain months of the year.  He noted constant 
itching, peeling, and exudation on his hands.  

In a February 2003 statement, Dr. Gullung noted that 
Lamisil(r), 250 milligrams, orally, was prescribed for a period 
of 90 days from April 2002 to July 2002 for treatment of 
onychomycosis of the hands.

In February 2003, the veteran claimed that his skin disorder 
had worsened.

In March 2003, the veteran submitted a copy of a medical 
treatise that reflects that virtually all skin medications 
are either topical or systemic.  Medication taken orally is 
systemic.  

A May 2004 VA outpatient treatment report reflects that 
lesions on the forehead and ear were both basal cell 
carcinoma.  They were excised.  

In July 2004, the veteran underwent further VA examination.  
The VA examiner noted that the claims file had been reviewed, 
including service medical records, and noted that 
dysarthrosis of the hands had been found earlier.  The 
veteran reported peeling, dryness, and scaling of both hands 
and feet with excoriation of affected areas.  He denied 
breakdown of the skin or ulceration.  

The VA examiner observed scaling around the borders of the 
palms and several scaly areas on the palms.  There was no 
skin breakdown, ulceration, cracking of the skin, or 
tenderness, or any adverse effect on the function of either 
hand.  

The VA examiner found scaling around the margins of the feet 
without ulceration or blister, skin breakdown, or tenderness.  
The right great toenail was found to be thickened and 
discolored, but not ingrown.  The examiner found no 
tenderness on the soles and no adverse effect on foot 
function, including walking.

The VA examiner gave a diagnosis of tinea pedis and concluded 
that the lesions covered less than one percent of unexposed 
area of the body.  Affected exposed area of the body measured 
less than one percent.  Affected exposed area of the hands 
measured five percent.

An undated statement by M. S., M.D., Dermatology, of the 
Jackson VA Medical Center reflects treatment since July 2001.  
The physician stated that the veteran was treated with 
multiple topical medications with only intermittent 
improvement and no complete resolution of his skin condition.  
Dr. M.S. opined that the veteran had a chronic, persistent 
hand dermatitis that required continual daily treatment.

As noted in the Introduction, in December 2004, the Board 
granted a 30 percent schedular rating for dermatophytosis and 
remanded the issue of an even higher schedular rating to the 
AMC for additional development.  The AMC subsequently 
received VA outpatient treatment reports reflecting treatment 
for skin disorders in 2004 and 2005.  Skin cancer was shown 
in 2004.  

The veteran underwent a VA dermatology compensation and 
pension examination in February 2005.  The physician (an 
M.D.), reviewed the claims file.  The physician interviewed 
the veteran and learned that he washed his hands ten to 
twenty times per day, which worsened the scaling.  The 
veteran had been using Protopic(r) on his hands daily for the 
recent two years to limit the scaling.  The veteran denied 
any side effect from his medications and reported that he 
avoided the sun and outdoor activity.  

The physician found minimal scaling between the toes, that 
is, only 1 percent of total skin was affected and zero 
percent of exposed skin was affected.  A rash on the thighs 
appeared to be ringworm lesions that represented less than 5 
percent of skin of thighs, less than 1 percent of total skin, 
and zero percent of exposed skin.  

Oval-shaped lesions just posterior to the axilla, 
bilaterally, 2 to 9 millimeters, white, and slightly elevated 
represented less than 3 percent of the skin of the trunk, 
less than 1 percent of total skin, and zero percent of 
exposed skin.  

Redness over the sternal area and the anterior shoulders was 
a fine reticular rash representing less than 5 percent of the 
skin of the trunk, less than 2 percent of total body skin 
surface, and zero percent of exposed skin.

There was scarring at the base of the nose in an area 
measuring 2.5 centimeters by 4 centimeters.  This was a basal 
cell carcinoma skin graft.  

The hands displayed slight scaling.  This represented less 
than 5 percent of exposed skin area and less than 2 percent 
of total body skin surface.

No eyelid disease was seen.  

The diagnoses were tinea pedis; tinea corporis (ringworm, 
lower extremity); intradermal reaction to fungal infection on 
both palms; and, status post operative basal cell carcinoma 
of face scalp, and arms.  Total body area affected by 
service-connected lesions was 14 percent.

The VA physician reported that all skin lesions except 
carcinoma were related to the original service-connected 
tinea pedis, explaining that such spreading was well-
documented in medical literature.  The physician explained 
that it was unclear why the palms experienced intradermal 
reactions.  Such reactions simply remained a medical mystery.  
Nevertheless, the physician felt that these reactions were 
related to the service-connected tinea pedis.

The physician further opined that none of the skin cancers 
were related to any service-connected skin disorder.  

In an addendum report, the physician noted that the skin of 
the soles was very thin, there was slight scaling between the 
toes, and the left big toenail was definitely infected with 
fungus.  There was a long vertical scar at the center of the 
forehead and scars of the forearms, representing basal cell 
carcinoma excisions.  

In October 2005, the veteran sent in color photographs of his 
face.  In an accompanying letter, he reported that the 
February 2005 examining VA physician was not qualified as a 
dermatologist.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

A 30 percent evaluation is currently in effect under 
Diagnostic Code 7813 for the service-connected skin 
disability.  The Board will therefore determine whether there 
is a basis to assign a higher schedular rating for any 
portion of the appeal period.  

During the appeal period, the service-connected skin 
disability has been manifested by constant exudation and 
itching and lesions covering 14 percent of the entire body 
and 5 percent of exposed area.  Not shown is ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or repugnancy.  Neither shown is more than 40 
percent of the entire body or more than 40 percent of the 
exposed area to be affected by service-connected skin 
disorders, nor constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.

Under Diagnostic Code 7813, dermatophytosis is rated as 
eczema, dependent upon location, extent, and repugnancy or 
otherwise disabling characteristics of the manifestation.  
Eczema is rated under Diagnostic Code 7806.  

Effective August 30, 2002, the rating criteria was changed.  
Fed. Reg. 49590-49599 (July 31, 2002).  In VAOPGCPREC 7-2003, 
VA's General Counsel held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and the 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  The Board, however, 
must apply both the former and the revised version of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  In 
this case, the Board determines that neither the old nor the 
new criteria are more beneficial.  

Under the prior provision of Diagnostic Code 7806, a 30 
percent evaluation is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or where the condition is especially 
repugnant.

Under the new criteria, dermatophytosis is to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801 through 7805), or 
dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  Because the manifestations do not 
involve disfigurement of the head, face, and neck or, as yet, 
scarring, the Board will consider Diagnostic Code 7806.  

Under the revised criteria of Diagnostic Code 7806, a 30 
percent evaluation for dermatitis is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
area is affection, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The next higher 
evaluation, 60 percent, is warranted where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; where constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.

Comparing the manifestations to the rating criteria, the 
Board does not find that criteria of a 50 percent rating 
under the prior provisions are more nearly approximated.  As 
noted above, neither ulceration, extensive exfoliation, 
crusting, nor systemic or nervous manifestations are present.  
Neither shown are any of the criteria for a 60 percent rating 
under the revised standard, that is, the affected areas of 
skin does not approach 40 percent of the entire body or more 
than 40 percent of the exposed areas are affected.  Neither 
shown is use of constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period (or for that matter, for any 
12-month period during the appeal period).  According to Dr. 
Gullung, systemic medication was used only between April and 
July 2002.  Moreover, VA's Dr. M.S. reported that continual 
daily treatment was necessary; however, this included only 
topical treatment.  The Board finds that the criteria for a 
schedular rating greater than 30 percent for the veteran's 
service-connected skin disability are not more nearly 
approximated.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
higher than 30 percent for a skin disability is therefore 
denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A disability evaluation higher than 30 percent for 
dermatophytosis is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


